Title: To James Madison from William Ray, 4 October 1809
From: Ray, William
To: Madison, James


Sir,
Florida, near Amsterdam post Office, Montgomery County, (N. Y.) October 4th. 1809.
Early last Spring I lodged a Book entitled “Horrors of Slavery” in the post Office, to be sent to you at Washington, together with a poetical epistle; and having some doubts respecting its safe arrival, on account of my not receiving any a[n]swer, I have taken the liberty to request you to let me know, as speedily as convenient, whether you have, or have not received it. The latter of which I am most inclined to believe; for I am not willing to suspect that even the Chief Magistrate of a free people, who owes his political existance to the suffrage of men of all ranks, would treat with silent contempt the honest effusions or the well-meant offering of one who has greatly suffered in the cause of that Government over which he presides. I am, Sir, with high Consideration, Your most obedient Humle. Servant.
Wm. Ray.
